

LOCK-UP AND LEAK-OUT AGREEMENT


THIS LOCK-UP AND LEAK-OUT AGREEMENT (the “Agreement”) is entered into and
effective as of August 24, 2007 (the “Effective Date”) by and between
AudioStocks, Inc., a Nevada corporation (the “Company”) and BCGU, LLC, a
shareholder of the Company (the “Shareholder”).


RECITALS


WHEREAS, the Shareholder owns 15,284,749 shares of the Company’s common stock
(the “Common Stock”).


WHEREAS, the Shareholder understands that the Company may be seeking additional
funding and believes that the lock-up and leak-out restrictions and provisions,
as further described herein, on the transfer and sale of the Common Stock the
Shareholder currently owns will improve the Company’s prospects for obtaining
additional financing and thus improving the overall financial condition of the
Company.


WHEREAS, for valuable consideration consisting of $100, the receipt and
sufficiency of which is hereby acknowledged, the Shareholder has agreed to enter
into this Agreement.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt of which
is hereby acknowledged it is hereby agreed as follows:


1.           Lock-Up Provisions.    Subject to the terms of this Agreement, the
Shareholder agrees that for a period of six (6) months from the Effective Date
of this Agreement (the “Lock-Up Period”), the Shareholder shall not, directly or
indirectly, sell, offer to sell, contract to sell, assign, pledge, hypothecate,
encumber or otherwise transfer, or enter into any contract, option or other
arrangement or understanding with respect to the sale, assignment, pledge or
other disposition of (collectively, a “Transfer”) any beneficial rights with
respect to the Common Stock


2.           Leak-Out Provisions.    Subject to the terms of this Agreement, the
Shareholder agrees that for a period beginning upon the end of the Lock-Up
Period and ending twenty four (24) months from the Effective Date of this
Agreement (the “Leak-Out Period”), the Shareholder shall not Transfer, in any
given ninety (90) day period, more than one percent (1%) of the Float1.
 
1           The “Float” shall mean the number of issued and outstanding shares
of Common Stock held by Non-Affiliates (as defined in Rule 144 of the Securities
Act of 1933) of the Company

3.           Consideration.   For and in consideration of the Shareholder
entering into this Agreement, the Shareholder shall receive from the Company
consideration consisting of $100 (the “Consideration”).
 
4.           Transfer Agent Instructions.    The Shareholder agrees and consents
to the entry of stop transfer instructions (the “Stop Transfer Instructions”)
with the Company’s transfer agent against the Transfer of Common Stock held by
the Shareholder except in compliance with the terms and conditions of this
Agreement. After the twelve (12) month period following the Effective Date of
this Agreement has lapsed, the Company shall direct the transfer agent to
release Stop Transfer Instructions.


5.           Representations, Warranties and Covenants of the Shareholder.


The Shareholder represents, warrants and agrees with, the Company that:


(a)           this Agreement has been duly executed and delivered by the
Shareholder and constitutes a valid and binding obligation of the Shareholder
enforceable in accordance with its terms;


(b)           neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will result in any breach
or violation of, be in conflict with, or constitute a default under, any
agreement or instrument to which the Shareholder is a party or by which the
Shareholder may be affected or is bound;


(c)           The Shareholder is not subject to or obligated under any
provisions of any law, regulation, order, judgment or decree which would be
breached or violated by the execution, delivery and performance of this
Agreement by the Shareholder and the consummation of the transactions
contemplated hereby; and


6.           Miscellaneous.


(a)           Notices.    All notices or other communications required or
permitted by this Agreement or by law to be served on or given to either party
to this Agreement by the other party shall be in writing and shall be deemed
duly served when personally delivered to the party at an address agreed upon by
both parties.


(b)           Assignment.  This Agreement and all the provisions hereof will be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.


(c)           Governing Law.   The internal law, without regard for conflicts of
law principals, of the State of Delaware will govern all questions concerning
the construction, validity and interpretation of this Agreement and the
performance of the obligations imposed by this Agreement.


(d)           Jury Trial Waiver.   To the fullest extent permitted by law, each
of the parties hereto hereby knowingly, voluntarily and intentionally waives its
respective rights to a jury trial of any claim or cause of action based upon or
arising out of this Agreement or any other document or any dealings between them
relating to the subject matter of this Agreement and other documents.
 
(e)           Counterparts.  This Agreement may be executed in one or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together shall constitute one and the
same instrument.


(f)           Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be prohibited by or
invalid under applicable law, such provision will be ineffective only to the
extent of such provision or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.


(g)           Amendment; Waiver.   The Board of Directors may amend the terms of
the Agreement if it determines it is in the best interest of the Company and its
shareholders. In the event either party wishes to amend this Agreement, the
Agreement may only be amended or waived in a writing executed by the both
parties.


(h)           Complete Agreement.  This Agreement contains the complete
agreement between the parties hereto and supersedes any prior understandings,
agreements or representations by or between the parties, written or oral, which
may have related to the subject matter hereof in any way.


 
IN WITNESS WHEREOF, the parties hereby have executed this Agreement as of the
date first written above.




COMPANY:
 
AUDIOSTOCKS, INC.
 
/s/ Luis J. Leung
_____________________________
By: Luis J. Leung
Its: President
SHAREHOLDER:
 
BCGU, LLC
 
/s/ Mark L. Baum, Esq.
_____________________________
By: Mark L. Baum, Esq.
Its: Managing Member








--------------------------------------------------------------------------------

 
 
